This is an appeal from a judgment of the district court of Tulsa county in favor of the defendant in error, who was one of the plaintiffs in that court, against the plaintiff in error, who was one of the defendants in that court.
The action was in equity. Thereby the plaintiff sought a judgment decreeing him to be the owner of an undivided one-half interest in certain oil and gas royalties and leases which had been acquired by the defendant. The basis of the action was a contract that had been entered into between the parties, which was as follows:
                  "The Palmer Specialty Company "Manufacturers of "The Palmer Control Head "Tulsa, Okla.
"I, B.F. Palmer, having designed a new Control Casing Head, and other appliances for oil and gas well equipment, each and all to be marketed by the Palmer Specialty Company or on a royalty basis by other manufacturers, do hereby assign and convey (1/2 interest in all articles or equipment mentioned or any new ideas that may prove of value) to Mr. F.S. Stryker for a consideration of value, consisting of 1/2 interest in any new oil or gas developments entered into by me, F. S. Stryker. We each agree that our signatures on this agreement is sufficient and binding on both parties.
"B.F. Palmer "Signed
"F.S. Stryker "May 8, 1926.                               Signed."
In his petition the plaintiff alleged that thereby the defendant agreed to give, grant, convey, and assign to the plaintiff "an undivided one-half interest in any new oil and gas developments entered into or acquired" by the defendant. It will be noted that the words "or acquired," as used therein, do not appear in the contract. In his opening statement the plaintiff said, "* * * and Stryker, upon the other hand, to give to Palmer an undivided one-half interest in any oil and gas properties that he might acquire." Evidently that was an intention on *Page 114 
the part of the plaintiff to place his own construction on the terms of the written contract. It was in no wise a statement of what the contract recited. The trial court, among other things, found that the parties to the contract intended that the contract should cover and have application to oil and gas royalty and royalty interest and working interest and oil and gas leasehold interest.
There are many questions of fact and questions of law presented herein, most of which we deem it unnecessary to determine. There is very little of the record that pertains to the principal issue of fact in the case, which is, what was the intention of the parties at the time they entered into the written agreement in question?
The plaintiff contends that the provisions of the contract are ambiguous, and that the trial court was justified in finding from evidence aliunde what that intention was. Though that be so, an examination of the record discloses that the finding of the trial court hereinabove referred to is against the clear weight of the evidence. The evidence does not support a finding that the parties to the contract intended at the time of the execution thereof that the plaintiff was to have any interest in property which the defendant would thereafter acquire, except only that property described in the written agreement as new oil or gas developments entered into by the defendant.
A considerable portion of the briefs is devoted to a discussion of what was contemplated by the parties when they used the term "new oil or gas developments." We do not consider it necessary to determine that question, for whatever was meant by that term was limited by the other language "entered into by me." To hold that the parties intended that the language used, to wit, "any new oil or gas developments entered in to by me," was intended to mean oil royalties that would be purchased thereafter by the defendant, would be to hold something in conflict with the language of the agreement and something not supported by the evidence in the case.
There is no dispute between the parties as to the rule of law applicable to the construction of contracts. For that reason no reference is made herein to the statutory provisions or the decisions of this court with reference thereto.
The nature of an oil and gas royalty is such that it cannot be construed to be within the meaning of an oil and gas development entered into by the owner thereof, in the absence of proof that the owner thereof did anything towards the development of the property for oil or gas purposes. There is no such proof in this case. The record in this case shows that the defendant merely purchased those royalties for investment purposes, and they are no more included within the provisions of this contract, either as written or as shown by the record in the case, than real estate would be that had been purchased by the defendant for agricultural purposes. Even such real estate would have some value for oil and gas.
As to that portion of the finding of the trial court pertaining to the oil and gas leases, we hold that the judgment of the trial court was correct. They are within the meaning of the contract as shown by the evidence in the case.
The judgment of the trial court is reversed. The cause is remanded to that court, with directions to vacate its judgment and to render a judgment in conformity herewith.
RILEY, C. J., and SWINDALL, McNEILL, OSBORN, BAYLESS, BUSBY, and WELCH, JJ., concur. CULLISON, V. C. J., absent.
               Supplemental Opinion on Rehearing.